Citation Nr: 9914871	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for myositis of 
lumbosacral area, residuals of spondylolysis, L5, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active duty from August 1962 to August 1965.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a January 1994 rating action in 
which a 20 percent disability evaluation was assigned for the 
veteran's low back disorder, effective from September 1993.  
The veteran disagreed with that rating in a document received 
in October 1994, and a statement of the case was issued later 
that month.  A hearing at which the veteran and a friend 
testified was conducted at the RO in February 1995, and a 
substantive appeal was received later that month.  In a 
rating action in the same month, the RO increased the 
disability evaluation for the veteran's back disorder to 40 
percent, effective from September 1993, and issued a 
supplemental statement of the case.

Thereafter, the veteran appeared at a Travel Board hearing 
conducted by the undersigned Member of the Board, at the RO 
in December 1998.  Unfortunately, the tape on which that 
hearing was recorded was damaged and it was not possible to 
obtain a transcript of it.  The veteran was advised of this 
fact in a letter addressed to him in February 1999, and he 
was asked whether he desired to appear at another hearing.  
In the response received from the veteran in March 1999, he 
advised that he did not wish to appear at a hearing, and 
requested consideration of his case on the current evidence.  

In addition to the foregoing, the Board observes that, in 
statement and documents received from the veteran in June 
1997, November 1998, and December 1998, he raised additional 
claims for benefits.  These included entitlement to service 
connection for "impotency, sciatic nerve, bladder and bowel 
disorders," as well as for service connection for a 
psychiatric disorder secondary to his low back disability.  
The veteran also submitted an application for entitlement to 
increased compensation based on unemployability, and he also 
apparently seeks to establish entitlement to an earlier 
effective date for compensation paid at the rate that 
includes his dependent spouse, and an increased rating for 
his hemorrhoids.  These issues have not yet been developed or 
certified to the Board on appeal and, as they are not 
inextricably intertwined with the claim now on appeal, they 
are not proper subjects for the Board at this time.  
Accordingly, they will not be further addressed herein, but 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The evidence of record raises a reasonable doubt that the 
veteran's service-connected myositis of the lumbosacral area, 
residuals of spondylolysis, L5, is productive of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
muscle spasm, with little intermittent relief.  


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that the criteria for a 60 percent evaluation for 
myositis of lumbosacral area, residuals of spondylolysis, L5, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for his low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  In the context of a claim for an increased 
evaluation of a condition previously adjudicated to be 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board further finds that VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim under 38 U.S.C.A. § 5107.  In this regard, it is 
observed that the veteran has been examined for VA purposes 
in connection with his claim, and treatment records dated in 
1993, 1994, and 1998 have been associated with the claims 
file.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  These regulations include, but are not 
limited to 38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners should furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath v. 
Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).  

A review of the record reflects that the veteran was 
initially service connected for his lumbosacral disability in 
a November 1965 rating action.  This was based on a review of 
the veteran's service medical records and the report of an 
examination conducted for VA purposes in October 1965.  The 
service medical records showed treatment for low back pain 
and a diagnosis of spondylolysis at L-5.  The VA examination 
report reflected a diagnosis of a history of myositis in the 
lumbar area, but there was no gross spinal deformity; the 
veteran could forward bend a full 90 degrees and accomplish 
lateral flexion and straight leg raising without difficulty.  
In view of these findings, he was assigned a noncompensable 
disability evaluation, which remained in effect until 1972.

Following a review of May 1972 VA examination report that 
revealed limitation of flexion and rotation, the veteran was 
assigned a 10 percent disability evaluation.  This action was 
accomplished by a June 1972 rating decision, and was made 
effective from January 1972.  Thereafter, the veteran's low 
back disability remained rated as 10 percent disabling up to 
the time he initiated the claim that gave rise to the present 
appeal.  

In September 1993, the veteran submitted an informal 
application for an increased rating for his back disability.  
As indicated in the Introduction to this decision, the 
veteran's evaluation was initially increased to 20 percent, 
effective from September 1993, in a January 1994 rating 
action.  In a subsequent January 1995 rating action, however, 
his disability evaluation was increased to 40 percent, 
effective from September 1993.  The Board must now determine 
if an evaluation in excess of 40 percent is warranted.  

The evidence obtained in connection with the veteran's claim 
includes VA outpatient treatment records dated in 1993 and 
1994, the report of an examination conducted for VA purposes 
in December 1993, private medical records dated in 1994 and 
1998, and statements and testimony from the veteran regarding 
his claim.  

The December 1993 VA examination report indicates that the 
veteran complained of progressively worsening low back pain 
that radiated down the legs.  Range of motion studies 
demonstrated that forward flexion was to 40 degrees, and that 
backward extension was to 15 degrees.  Right lateral flexion 
was measured to 25 degrees, while left lateral flexion was 
only to 20 degrees.  Rotation to the right was also to 25 
degrees and, like the veteran's left lateral flexion, his 
rotation to the left was only to 20 degrees.  This range of 
motion was described by the examiner as consistent with 
"marked" limitation, and there was objective evidence of 
pain in all modalities of motion.  There was also lumbosacral 
muscle spasm noted, and what was considered to be slight 
neurologic involvement as manifested by some numbness and 
tingling down the thigh.  The diagnoses included myositis and 
spondylolisthesis, L5.  

The VA outpatient treatment records associated with the 
claims file reflect that the veteran was treated for a number 
of disabilities unrelated to his low back.  These included a 
heart disorder and a hernia.  Nevertheless, they also show 
that the veteran complained of back pain, occasionally 
described as severe, for which he was prescribed medication 
and a TENS unit.  This treatment, however, does not appear to 
have been considered successful in relieving his symptoms.  
Indeed, one record, dated in October 1994, revealed that the 
physician treating the veteran thought that he should give 
consideration to some other form of work due to the 
discomfort it was causing him.  (The veteran apparently owns 
a restaurant that he operates with his wife.  He indicated 
that he did most of the cooking, and some cleaning and 
dishwashing.)  X-rays taken of the lumbar spine in March 1994 
revealed what was described as mild to moderate multilevel 
disc derangement.  

A private treatment record, dated in November 1994, revealed 
that the veteran reported his back pain would awaken him at 
night, and that it would then take him 15 to 20 minutes of 
activity in order to relieve the spasm.  He also complained 
that he could only sit for 15 or 20 minutes before it would 
be necessary for him to walk around to relieve his stiffness.  
At the same time, however, walking more than 20 or 30 minutes 
would also cause pain.  Range of motion measurements taken at 
this time revealed that flexion was to no more than 15 to 20 
degrees, extension past 10 degrees was painful, and that side 
bending could not be accomplished to more than 15 degrees 
bilaterally.  The veteran was also tender to palpation of the 
lumbosacral area, and straight leg raising test was positive 
on the right.  

At the hearing conducted at the RO in 1995, the veteran 
testified that his pain had not been relieved by any 
medications he had been prescribed to date, and that the pain 
was essentially constant.  He also described experiencing 
night-time muscle spasm, and indicated that it had been two 
years since he had a full night's sleep.  Furthermore, he 
stated that he no longer kept his restaurant open to serve 
dinners, instead serving only breakfast and lunch, because 
his back discomfort prevented him from working such long 
hours.  

In November 1998 records from the private physician whose 
records from 1994 were described above, it was noted that the 
veteran complained of numbness in both feet, and that he 
experienced episodes when his legs would become weak and give 
way.  It was also recorded that the veteran would develop 
severe muscle spasm if he were to stand more than an hour, or 
sit for more than 30 or 45 minutes.  It was also recorded 
that the veteran's sleep was interrupted by pain.  A 
description of the range of motion of his lumbar spine 
revealed that he could flex forward to only about 10 to 15 
degrees before developing severe lumbar pain.  Extension was 
to no more than 5 degrees.  Side bending to the right was to 
10 degrees and to about 15 degrees on the left.  Straight leg 
raising produced severe pain in the low back, and the veteran 
was described as not being able to bend, crawl, climb, or 
reach.  It was thought he could occasionally squat.  The 
diagnosis was degenerative disease of the lumbosacral spine 
with progressing symptoms of pain, neuralgia, and neuropathy 
of the lower extremities.   

The veteran's back disability has been evaluated by the RO 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under this code, a 40 percent evaluation is warranted 
for severe intervertebral disc syndrome, manifested by 
recurring attacks, with intermittent relief.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, warrants a 60 percent rating.  
This is the highest rating under this code and, indeed, the 
only other diagnostic codes under which a rating of 60 
percent or higher would be possible for this disorder are 
Diagnostic Codes 5285 and 5286.  This, however, would require 
the presence of residuals of a vertebra fracture in the case 
of Diagnostic Code 5285, or ankylosis of the spine, in the 
case of Diagnostic Code 5286.  Since neither of thse 
conditions has been shown by the evidence, and a 40 percent 
rating is the highest rating available under any other 
diagnostic code relating to the spine, we are left with only 
the provisions of Diagnostic Code 5293 to consider.  

Throughout the pendency of this appeal, the veteran has been 
consistent with respect to his complaints of back pain.  It 
is apparently constant, and subject to exacerbation depending 
upon his posture and activity.  It would also appear, 
however, to be growing worse, as he described in 1995 
testimony that he was able to sleep a full night two years 
earlier, but his back discomfort prevented him from doing so 
more recently.  The veteran has also apparently reduced the 
number of hours he works, so as to accommodate his back 
discomfort.  

In addition to an increase in the veteran's subjective 
complaints of pain, the record also shows that the limitation 
of motion caused by the veteran's disability has become 
worse.  As set forth above, when examined in December 1993, 
the veteran could forward flex to 40 degrees and extend 
backward to 15 degrees.  When examined in 1998, the veteran 
could flex forward to only about 10 to 15 degrees before 
developing severe lumbar pain, and his backward extension was 
described as to no more than 5 degrees.  

The veteran's impairment has also been shown to effect his 
lower extremities, causing numbness in his feet and weakening 
of his legs.  His disability has been characterized as 
including sciatic neuritis with neuropathy, and there is 
consistent evidence showing the presence of muscle spasm.  
This latter condition was noted on examination conducted in 
December 1993, as well as included in the description of the 
veteran's complaints in records dated in 1994 and in 1998. 

Under the circumstances described above, it is the Board's 
conclusion that the back symptoms shown by the available 
evidence and consisting of constant pain, muscle spasm and 
sciatic neuropathy with little intermittent relief, more 
closely reflect a disability picture that approximates the 
criteria required for the assignment of a 60 percent rating 
under Diagnostic Code 5293, than they reflect the criteria 
for a 40 percent rating.  There is some question, however, as 
to whether these symptoms may all be attributed to the 
veteran's service-connected "myositis of lumbosacral area, 
residuals of spondylolysis, L5," since current records also 
show diagnoses of disc derangement and spondylolisthesis.  
Nevertheless, there is no medical record on which an attempt 
is made to fix the precise source of the veteran's 
complaints, and, more important, there are none which exclude 
the veteran's service-connected condition as the source of 
his complaints.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as in this case, 
where there is doubt as to whether it is solely a service-
connected disability which has produced current complaints, 
such doubt shall be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Having 
reviewed the evidence in this case, the Board concludes that 
its unique facts warrant the application of the reasonable 
doubt doctrine.  Therefore, granting the veteran every 
benefit of the doubt, the Board finds that the veteran's 
myositis of lumbosacral area, residuals of spondylolysis, L5, 
may be considered to produce the symptoms set out in the 
current record.  Since, as described above, these symptoms 
more closely reflect a disability picture that approximates 
the criteria required for the assignment of a 60 percent 
rating under Diagnostic Code 5293, it is the Board's 
conclusion that such a rating is warranted for the veteran's 
service connected low back disorder, and the appeal is 
granted.  

In closing, the Board expresses regret that a transcript of 
the December 1998 Travel Board hearing is unavailable.  
However, we appreciate the effort that the veteran undertook 
in reporting for that hearing, and we note that the 
presentation by the veteran and his representative, as well 
as the veteran's personal demeanor and sworn testimony, were 
of assistance to the undersigned in rendering this decision.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an increased rating of 60 
percent for myositis of lumbosacral area, residuals of 
spondylolysis, L5, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

